Reversing.
R.C. Haff has appealed from a judgment, imposing upon him a punishment of one year in the penitentiary, entered after his conviction under the same indictment under which his codefendant, R.H. Miller, was convicted. See Miller v. Commonwealth, 248 Ky. 727, 59 S.W.2d 973.
Haff's demurrer to this indictment and his petition for change of venue (substantially the same as Miller's petition) were both overruled. This was erroneous. See Miller Case, supra, and authorities cited therein. Other errors are alleged to have been made, but they are not likely to recur, so we reserve our ruling as to them.
Judgment reversed.